Title: To George Washington from William Livingston, 1 March 1781
From: Livingston, William
To: Washington, George


                  
                     Dear Sir
                     Trenton 1 March 1781
                  
                  Your Excellency will perceive that the inclosed Letters request of me a favour entirely out of my department.  How far good policy may require the discharge of the young man, those who have authority to order that measure are doubtless proper judges.  Mr Foster, the writer of one of the Letters, is a gentleman of considerable distinction amongst us.  Perhaps the preserving the good humour of these Indians, (tho’ an inconsiderable tribe) may be of more importance than the detention of a single soldier in the Service.  But I do not mean to obtrude my opinion on the subject.  I have the honour to be with the greatest respect Dr Sir your most humble Servt
                  
                     Wil: Livingston
                     
                  
                Enclosure
                                    
                     
                        
                        May it please your Excellency,
                        Brotherton Febry 20th 1781
                     
                     With all Duty, Humility, and Respect we address ourselves to you in these Lines, hoping you’ll be kind enough to lend an Ear unto them altho they be from us poor distressed Indians, & so styled accordingly—The reason why we are thus Troublesom is to get your assistance and Advice in an Affair which seems to be a trouble unto us & that is we want at Home one Robert Skikkit who is now a Continental Soldier, & to git him discharg’d we know not which way to take nor what to do,  but we thought it our Duty to acquaint his Excellency of it, & this is the method we have taken thereto, we do not want him discharg’d for any reason we have against the Countrys cause, but that as we have lost our Elder lately by Death so we want him in his place or rather in his own, for he is one of the six by whom we try to regulate small matters among ourselves, & as we have lost our Elder we have become weak & deficient in order thereto And if his Excellency should see proper to advise us we shall ever have it in gratefull remembrance; and so with our hearty good will toward you, and good Wishes for the prosperity of Your affairs we remain Your Excellencys most Dutiful & most humble Servants
                     
                        Jackob Skikket
                        Hezekiah Calvin
                        Benjamin Nicholas
                        Jacob 
                        
                     
                     
                        
                           
                        
                     
                  
                  
                Enclosure
                                    
                     
                        
                        May it Pleas your Excellency
                        Evesham Feby 20th 1781
                     
                     The Barer Jacob Skekit an Indian has been Several times With me to Requst my Assistance to Get his Son Discharged from his Inlistment In the Service and as I am not acquainted with the best Method for him to take, have thought best to Recommend him to you;  And as the Indians are Very uneasy as your Excellency will find by a Petition acompanying this, I Shold be Glad for the Satisfaction of the Indians that your Excelency Whold Intirpose In his Behalf as they Complane and Say that the White People make their young men Drunk and then Inlist them which they Look upon Very Unjust Especily in this Unnatrel war in which they Say thay have no Right To Meddle.  And am Your Excellencys Most Obediant Humble Servent
                     
                        Josiah Foster
                     
                  
                  
                Enclosure
                                    
                     
                        Sir
                        Burlington 27th Febry 1781
                     
                     Jacob Skiket one of the Indian Inhabitants of Edge Pilok, has been with me this day in order to get his son Discharged from the Regt which I have had the Honor to Command, he gives Several Reasons for his coming home, which your Excy will please to Judge of as you may think propper, as I am about to Retire from the Service cannot do any thing in the Matter, he is a Soldier Dureing the war Enlisted about one year ago.
                     those Indians Direct their matters by a Council of Six, which seems to fall in by Seniority,  on Account of the Death of one of their old men,  Robert Skiket the Soldier, comes in for a Seat in the Counsil,  However I Submit the whole to your Direction to Order as you May think propper.  I am your Excys Most Obedt Servt
                     
                        Israel Shreve
                     
                  
                  
               